Title: Mercy Otis Warren to Abigail Adams, 30 April 1785
From: Warren, Mercy Otis
To: Adams, Abigail


     
      Milton Hill April 30th. 1785
     
     After long Expecting that Pleasure I was Gratifyed about four days since by the Receipt of a very agreable Letter from my Friend. I have so long answered in the Negative, when in all Company, the question is asked “No Letter from Mrs. Adams, your particular Friend,” that I have been obliged to make many apologys for your silence, to prevent some unfavorable Construction.
     I find by yours that you are not yet a European Lady, that the splendor of a Court dos not obliterate the undissembled Pleasure of sociallity in a Private Circle of Friends. You seem to wish for the afternoon interviews of your Country, which Custom has rendered an agreable hour. I assure you we miss you much at the little tea parties. This is a pleasure Ridiculed by Frenchmen. Yet perhaps it is as Rational an amusement as a Rope Dancing, a puppet show or an opera.
     In the Ramblings of the Vissionary slumber, I often Visit the European shores where I have an Interest seperate from my Friends at Auteiul. But I more frequently transport them all to the summit of Milton, or its Neighbouring hills. When I awake I wish to Realize the Phantom. Yet I acknowledge more for my own than for their sakes.
     I think you must be Exceedingly happy, though I beleive more from your Domestic than your Public Connexions. The affections of the Former are strengthened by time, while the Parade of the latter Fatigues and the Glare of Grandeur pall, upon the Eye, and after a Certain age Even Novelty dos not posses Charms sufficient to wean us from the local Attachments of Earlier life.
     I do not wonder you are pleased with the Theatrical Entertainments. The Refined and Elegant Compositions must improve the Taste, while the lively Representation of Character, and the Exhibition of Great Historical Events lay open a wide Field of amusement to the Reflecting mind. And I think your situation has been peculiarly advantagous, as you Could retire to the sequestered Villa, without the interruption of thought by the bustle of a Crowd to push away the agreable images.
     I Expect your next will be dated from England. I think it must be more agreable to you in many respects than France. I dare say you will be very happy there, though that Nation have not discovered Either a wise or a Friendly disposition towards the Americans in General since the Conclusion of the Peace. Perhaps the treaties of Commerce may put the two Countrys on a more amicable Footing. I beleive it unfortunate that this was not done Earlier. I wish we were wise Enough to render ourselves wholly independant. But the foolish passions of mankind will forever prevent. You know it has long been my opinion that the Human Race were made for slaves, for in all ages whatever advantages Valour Virtue or Fortune throws into their our hands, they are Generally bartered away for the Gratification of our own Vanity, or the agrandizement of a few individuals who have not Enough to Facinate the undistinguishing Multitude.
     I fear the Conduct of our own Country will stand upon record as a striking Example of the truth of this Observation. We have Goverments of our own Forming, Magistrates of our own Electing, but without Confidence in their abilities, or Energy and Decission on their part to acquire or sucure it. The Bostonians are wrangling with British Factors, Yet runing mad for their Commodities. The Narrow scale of their Politics is a Contrast to the spirit of this People previous to the Late Hostilities.
     But why do I touch on a Political subject in a Letter to a Lady who has announced her determination, to Relinquish the Theme. I will ask Pardon for introducing it, when I have told her I know of another, who most ardently wishes that neither she or her Connexions had Ever been Engaged in the thorny Path. It is doubtless best for man that he cannot look into the Page of Futurity. A kind of apathy might overspread the World that might be Fatal to the Exertions of the mind. Yet few Revolutions that take place are Favorable Either to the Virtue or the Happiness of Mankind, and Even in those singuler instances when salutary Effects have resulted to the Public, most of the leading Characters who Early Embarked in the struggle have been rendered miserable, Either by the sacrifice of Fortune and Friends, the Fickleness and ingratitude of their Country, or the Machinations of a few individuals who would never have been brought into Consideration but from the Convulsions of the times. This is not a trait peculier to America. It is the story of Man. Past ages bear testimony of its authenticity, and Future Events will Convince the unbeleiving. But I hope my dear madam that Neither you nor yours will Ever Reallize it from painful Experience.
     I thank you for your Friendly inquiries after my sons, and as you particulerized all but one, I will take them in the same order. The youngest is a very diligent student under the tuition of Mr. Strong of Northhamton. Harry I beleive is not too Gay for his years. Enjoys tolerable Health, but thinks it is necessary to Get into bussiness, in order to be thrifty Either in purse or in flesh. He is at present at home, waiting the Return of his Brother Charles from Cape Francois Cap-Français, where he has spent the winter with much advantage to his Health. If, as we flatter ourselves his Recovery should be perminent, these two youths mean to take the manssion, the stores &c. &c. go into Bussiness at Plimouth, as that Decayed Village begins again to hold up its Head. The unfortunate wounded officer thanks Every one who inquires after him, and desires particuler respects to Mr. and Mrs. Adams.
     There is yet one whom you have seen several Months since I had that pleasure. But we hear often from Lisbon where he means to Reside Yet for a time, but with a preference to his Native Country that gives me Pleasure, and an attachment unusual in a young Gentleman who has lived so long in the European World. He loves both the People and the Manners of America, better than those of any other Place. I hope None of my Friends Either young or old will stay abroad long Enough to be weaned.
     Are the Ladies in England all Gamblers, and the Gentlemen all pleased with the accomplishment: It is a new thing to us for any one who has a Claim to Character, to Go from the Dining, to the Card table, and sit till Near midnight Painfully agitated least she rises with fewer Guineas in her poket than when she set down. It is not many years since such a Conduct would have been deemed almost unpardonably disgracful in the heedless Youth of the other sex.
     You will have so many letters to read from sisters Neices sons &c. that a protraction of this Can very well be dispenced with. Yet I shall Claim a full share in the returns.
     Mr. Warren would like very well to take a Veiw of the agricultural improvments in England. But rather think it is too late for him to Visit Europe. Though he sometimes talks of running to Lisbon to spend a few weeks with a Beloved son, but this is the sugestion of a fond Moment, that I believe will never be Executed.
     Mr. John I understand is Coming to America. My love to Him. Tell him he must by no means make himselve a stranger at Milton, but Consider it as one of his homes at least.
     It seems as if you was Rather nearer by Coming to England. If it appears so to you we shall have the Pleasure of Hearing oftener from you. Do you think it will be saying too much if I tell you none will be more Gratified with this Circumstance than your affectionate Friend
     
      M Warren
     
    